Citation Nr: 0512482	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a cardiac disorder 
with hypertension, to include as secondary to the service-
connected right knee disability.

3.  Entitlement to an initial rating higher than 10 percent 
for right knee strain with degenerative joint disease.

4.  Entitlement to an initial rating higher than 10 percent 
for right knee laxity.

5.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

6.  Entitlement to an extension of the temporary total 
evaluation beyond September 30, 2002, based on the need for 
convalescence following right knee surgery.

7.  Entitlement to special monthly compensation based on the 
need for aid and attendance or on account of housebound 
status.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from February 1982 to 
February 1985.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 2005, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  In conjunction with that 
Board hearing, the appellant submitted additional evidence 
pertaining to his disability claims.  The appellant also 
waived review of the evidence by the agency of original 
jurisdiction during that hearing.  Therefore referral to the 
RO of evidence received directly by the Board is not 
required.  69 Fed. Reg. 53807 (Sept. 3, 2004) (to be codified 
at 38 C.F.R. § 20.1304(c)).

The Board notes that the appellant has appealed the initial 
rating that was assigned to each right knee disability when 
service connection was granted.  The appellant is, in effect, 
asking for a higher rating for each right knee disability 
effective from the date service connection was granted.  
Consequently, the Board will consider the entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the issues are as set out on the title page.

The Board also notes that the appellant's claims of 
entitlement to chapter 35 benefits and special monthly 
compensation could be affected by evidence secured as a 
result of additional evidentiary development of the claim of 
service connection for heart disease and hypertension.  (The 
service connection claim will be remanded, as noted below.)  
Therefore, consideration of the chapter 35 and special 
monthly compensation issues is deferred pending completion of 
the development delineated in the remand below.

The Board further notes that the veteran has submitted a 
claim for a clothing allowance; the claim was submitted on a 
VA Form 21-4138 received at the RO in February 2004.  The 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant is service connected for a right knee 
disability.

2.  The service-connected right knee disability has not 
caused or made chronically worse any left knee disorder.

3.  The appellant's right knee disability is manifested by 
complaints of pain, giving out, stiffness and swelling.

4.  There is objective clinical evidence of some joint line 
pain and tenderness of the right knee, need for pain 
medication and a patellar realignment brace, crepitus, 
recurrent effusion, limitation of motion with pain, including 
limitation of flexion to 60 degrees.  There is no ligamentous 
laxity; the veteran's knee is stable to varus and valgus 
stress, and he has mild degenerative changes.  

5.  The appellant underwent a right knee arthroscopy on 
August 9, 2002.

6.  The RO granted temporary total disability benefits based 
on the need for post-surgical convalescence effective from 
August 9 through September 30, 2002.

7.  The evidence of record, taken as a whole, demonstrates 
that the appellant's right knee disability necessitated a 
period of convalescence for an additional month, until 
November 1, 2002.


CONCLUSIONS OF LAW

1.  The appellant does not have any left knee disorder that 
is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for a right knee strain with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 
5260, 5261 (2004).

3.  The criteria for an initial evaluation in excess of 10 
percent for right knee laxity have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2004).

4.  The criteria for entitlement to an extension of a total 
disability evaluation based on the need for convalescence for 
the appellant's service-connected right knee disability until 
November 1, 2002, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.30 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his March 2005 Travel Board 
hearing that his current left knee problems were due to his 
service-connected right knee.  He said that he had never had 
any left knee injuries, that he had to shift weight onto his 
left knee because of his right knee disability and that, 
because of the right knee, he gained a lot of weight that 
added wear and tear to his left knee.  See Hearing Transcript 
pp. 4-6.  The appellant also testified that his right knee 
goes numb, that it was sore and tender, that there was no 
stability in his right knee and that it kept going out on 
him.  He said that he stayed in pain and had to take pain 
medication three to four times per day.  See Hearing 
Transcript pp. 6-8.  The appellant further testified that he 
had to stay in bed on cold days because his right knee flared 
up, that there was still fluid in the knee, that he wore a 
knee brace all of the time and that his knee would buckle 
without the brace.  See Hearing Transcript pp. 9-11.  He said 
that after his surgery, he was told to stay off the leg for 
four to six weeks and that he had to have the knee drained in 
October because it was so tender he needed crutches to walk.  
He reported that he had received five or six shots in the 
knee.  The appellant testified that he drove himself to the 
hearing, that he had no sure footing in his house and his 
wife was afraid he would fall, and that he was able to care 
for his normal hygiene and get dressed, although he needed 
help with his shoes.  He said that he shut down on days that 
were extremely cold.  See Hearing Transcript p. 6 and pp. 11-
14.



I.  Medical evidence

Review of the service medical records reveals that that the 
appellant weighed 175 pounds on February 2, 1982.  He weighed 
195 pounds on September 30, 1983.  In April 1984, he 
underwent medical clearance for weight control; he weighed 
230 pounds and his body fat content was 28.8 percent.  A 
weight loss of 20 pounds was required.  In November 1984, the 
appellant complained of right knee pain.  In February 1985, 
he declined a separation physical.

Review of the appellant's VA treatment records reveals that 
he was seen in October 2000, the appellant's diet history 
indicated high fat foods and many fried foods.  He said that 
his increase in weight occurred after knee injuries decreased 
his activity with no changes in his eating pattern.  In 
February 2001, his weight was 343 pounds.  It was noted that 
he had hypertension that was newly discovered the previous 
year, that he had slowly gained weight since the age of 
eighteen, that his activity level had become fairly low, 
although he did coach football, and that he ate too much by 
his own account.  It was noted that he was on temporary 
disability due to a cardiac problem.  On physical 
examination, his station and gait were within normal limits.  
There were no joint deformities.  The diagnoses included 
morbid obesity and degenerative joint disease of the knees.  
In July 2001, it was noted that he had no problems with 
activities of daily living (ADLs).  He said that he felt 
great and that he was working in a warehouse.

The appellant underwent a VA medical examination in August 
2001; his weight was 323 pounds.  He reported injuring his 
right knee in the Army and said that to the present time the 
right knee was still sore.  The appellant reported that the 
right knee would occasionally swell depending on his activity 
level.  He complained of some grinding and popping and said 
that the knee would give way if he put a lot of pressure on 
it.  He also said that he could no longer do much in the way 
of lateral movement because of knee pain and some 
instability.  He reported some occasional, but not chronic, 
pain in the left knee.  On physical examination, the 
appellant demonstrated full active and full passive ranges of 
motion; he complained of some discomfort with the right knee 
range of motion.  No crepitus was heard or palpated.  There 
was no edema or deformity.  The knee was stable from a 
ligamentous point of view.  No laxity was found.  The left 
knee examination was within normal limits.  Radiographic 
examination revealed bilateral normal knees.  The examiner 
rendered a diagnosis of history of right knee medial 
collateral strain with residual knee pain; no left knee 
diagnosis was rendered.  The examiner opined that it was 
unlikely that the left knee condition was caused by the right 
knee, especially because there was no left knee disability.  
The examiner also stated that the appellant's knee complaints 
were likely due to his morbid obesity.

Review of the evidence of record indicates that the appellant 
was terminated from his job due to his inability to lift 
fifty pounds.  Notes from VA doctors dated in that month 
indicated that the appellant had chest pain with lifting 
weights, that lifting weights seemed to trigger angina, that 
he might have left ventricular hypertrophy that accounted for 
his exertional chest pain and that his uncontrolled high 
blood pressure had improved markedly.

In November 2001, the appellant's weight was 328 pounds.  He 
reported that he was physically active, but exercised less 
than three times per week.  He had no problems with his ADLs.  
He reported 4/10 pain in his right knee and said that the 
pain was constant, worse with activity and with rest, and 
that he took pain medication.  In April 2002, he reported 
that his right knee would swell and that it locked up.  In 
May 2002, the appellant weighed 318 pounds.  He said that his 
knee locked up and gave out twice a day and that over the 
past year it had gotten worse.  On physical examination, the 
appellant demonstrated zero to 100 degrees of right knee 
motion.  There was medial joint line tenderness.  Lachman's 
test was positive.  There was mild medial collateral ligament 
laxity.  The appellant was unable to duck walk.  In June 
2002, the appellant denied any problems with his ADLs.

The appellant underwent a VA hypertension examination in June 
2002.  He reported that he was a full-time student at a 
junior college.  He said that he was active, but that he had 
limitations because of his knee.  His weight was 330 pounds.

In July 2002, the appellant complained of increasing right 
knee pain and swelling.  It was noted that there were lateral 
and medial meniscal tears on examination and on MRI testing.  
There was right knee effusion with joint line tenderness.  
There was no instability.  The appellant demonstrated zero to 
90 degrees of motion and motor strength was 5/5 throughout.  
The next month, the appellant underwent a right knee 
arthroscopy; the indications for this procedure included 
continued right knee pain, inability to flex past 90 degrees 
with noted pain, difficulty with squatting and joint line 
tenderness.  There were no complications during the procedure 
and the appellant was discharged home on crutches.  On August 
15, 2002, the joint line tenderness was resolved.  There was 
no effusion.  The patella was tender.  On September 4, 2002, 
the appellant complained of knee pain, knee swelling and the 
knee giving out.  He noted a steroid injection had provided 
no relief.  On physical examination, there was effusion, 
minimal crepitus, no joint line tenderness, no varus or 
valgus laxity and painful motion.  The appellant demonstrated 
zero to 110 degrees of motion.  The disposition was non-
steroidal anti-inflammatory drugs, ice and elevation, and a 
neoprene sleeve for comfort.

Two days later, the appellant underwent a VA joints 
examination; he weighed 330 pounds.  The appellant complained 
of knee swelling, buckling and popping.  He said the pain was 
8/10 and that his symptoms made him want to fall.  He denied 
heat, redness, or locking, and he said that he took Vicodin 
for pain.  On physical examination, the knee was quite tender 
to touch; the appellant was only able to flex to 80 degrees 
and no further due to pain.  He did demonstrate full 
extension.  There was slight crepitus on palpation.  The 
appellant walked with a limp and was unable to deep knee 
bend.  The knee was stable from a ligamentous point of view.  
The examiner stated that the appellant was restricted from 
climbing stairs, long-distance walking and prolonged 
standing.  The clinical impression was status post meniscal 
repair with residual buckling, swelling and pain; the 
examiner stated that the appellant was still recovering from 
surgery.

On September 30, 2002, the appellant still complained of 
right knee pain.  He demonstrated full range of motion.  
There was no effusion; there was no instability.  He was 
placed on the Synvisc list and he was advised to lose weight.  
On November 22, 2002, the appellant weighed 360 pounds.  He 
said that his knee pain interfered with sleep, physical 
activity and mood.  He reported continuing problems after the 
knee surgery.  Three days later, the appellant underwent a VA 
medical examination; he reported that his right knee pain was 
now worse than before the surgery.  He reported that the pain 
was constant and worse with weightbearing.  He said that his 
knee had given out and caused him to fall down.  He also said 
that the knee felt weak, that it got stiff, that it gave way 
and locked up and that it tired easily.  The appellant 
reported that he used crutches occasionally, that he wore a 
knee brace and that his knee was swollen all the time and 
popped.  He did not have a cane or corrective shoes.  He 
denied re-injury of the knee and reported being in 
rehabilitation schooling.  On physical examination, the 
appellant walked with a limp; he wore no brace.  He 
demonstrated zero to 50 degrees of motion with increasing 
pain between 30 and 50 degrees.  With repetitive motion, he 
was able to flex to 70 degrees with increasing pain at the 
end of the motion.  There was a slight increase in warmth 
near the joint line.  There was an effusion and the knee was 
tender to palpation.  There was no redness, no abnormal 
motion of the knee, no laxity and no lateral or medial 
ligamentous laxity.  McMurray and drawer signs were negative.  
There was mild guarding with flexion of the right knee.  
There was normal strength of the right knee with pain on 
resisted flexion and extension.  There was no change in 
strength with repetitive motion.  The measurements of the 
thighs, knee and calves were symmetrical.  The examiner noted 
that the appellant did not go to physical or occupational 
therapy after surgery and that he had not been released to go 
to work.  However, the appellant reported that he had been 
attending school and that he wore a brace on the knee at 
school.

In December 2002, the appellant was injected with a second 
shot of Synvisc.  The appellant's left knee was x-rayed in 
December 2002; no osseous or articular abnormalities were 
noted.  The impression was a normal left knee.  On 
December 20, 2002, the appellant reported that he had 
experienced a pop in his left knee two months prior and that 
he had pain and swelling thereafter.  His doctor noted that 
the appellant had never tried to diet and that he knew he 
overate; his weight was 367 pounds.  He was scheduled for a 
third Synvisc shot.  There was crepitus and minimal effusion.  
In January 2003, the appellant complained of knee pain with 
any kind of weightbearing.  On January 30, 2003, the 
appellant reported that he had had relief from the scoping of 
his right knee and now wanted to have his left knee done.  On 
March 10, 2003, it was noted that the appellant was 
ambulatory and that he weighed 355 pounds.  The next day, he 
underwent surgery for his left knee meniscal tear.  An 
emergency room noted dated in June 2003 indicated that the 
appellant was ambulatory.  In August 2003, the appellant 
reported that he was physically active but did not exercise.  
He denied any problems with ADLs.  He stated that he had been 
riding a bike; his weight was 359 pounds.  The appellant 
complained of knee pain.  Physical examination of the right 
knee revealed joint line pain and no effusion.  The knee was 
stable to varus and valgus stress. The appellant demonstrated 
zero to 60 degrees of motion.  There was crepitus.  The 
diagnoses were obesity, mild degenerative joint disease and 
status post medial meniscus tear.  In December 2003, the 
appellant weighed 356 pounds.  There was mild effusion but no 
joint line tenderness.  The knee was tender to patellar 
motion.  The diagnosis was patellar mal-tracking and the 
disposition was patellar realignment brace.  A February 2004 
x-ray indicated stable degenerative joint disease of the 
right knee.  The degenerative changes in the right knee were 
worse than those in the left knee.  There was no acute joint 
fracture or effusion seen.  

II.  Secondary service connection claim

The appellant contends that he currently suffers from left 
knee pathology that developed secondary to his service-
connected right knee disability.  The appellant maintains 
that his right knee disability has affected his ability to 
exercise as demonstrated by his diagnosed morbid obesity that 
in turn placed more stress on his left knee.  

Service connection may be awarded for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) (the language of § 3.310 requires 
consideration of whether service-connected disability has 
made the claimed disability chronically worse, even if the 
service-connected disability did not cause the claimed 
disability).  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

Initially, the Board notes that the appellant has presented 
his own statements regarding the development of left knee 
pathology being related to his service-connected right knee 
disability.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
his left knee pathology, or its relationship to his service-
connected right knee disability.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history; but they do not constitute competent medical 
evidence for the purposes of showing the existence of 
aggravation or a nexus between any left knee pathology and 
his service-connected right knee disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Based on the totality of the evidence of record, including 
the reports of VA medical treatment and examinations, the 
Board finds that the preponderance of the evidence is against 
the secondary service connection claim.  Nowhere in the 
medical records concerning the treatment the appellant 
received from internists and orthopedists is there found any 
clinical notation suggesting that the appellant's left knee 
pathology is etiologically related to any right knee 
disorder.  Nor, for that matter, is there any indication that 
the appellant's weight gains were due to anything other than 
his eating habits and lack of dieting; the June 2002 VA 
examination indicated a family history of obesity.  Indeed, 
the only medical opinion of record on this matter of a nexus 
between the right knee and the left knee is the one rendered 
by a VA examiner in August 2001 that indicates that the 
appellant's left knee condition was not caused by the right 
knee disability, but was more likely due to his morbid 
obesity.  

The Board concludes that the weight of the "negative" 
objective evidence, principally in the form of clinical care 
records demonstrating a lack of any clinical awareness of the 
right knee disability being the etiologic cause of the left 
knee meniscal tear and a medical opinion of record indicating 
that the appellant's left knee condition is not related to 
the right knee, but rather to the appellant's obesity, 
exceeds that of the "positive" evidence of record, which is 
limited to the appellant's contentions.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's left knee pathology 
is not related to the service-connected right knee disability 
in that the right knee disability did not cause or make worse 
any left knee disorder.  While it is apparent that the 
appellant does suffer from left knee pathology, the medical 
evidence of record as a whole supports the conclusion that 
there is no relationship between the origin and/or severity 
of any left knee disorder and the right knee disability for 
which service connection has been granted.  Therefore, the 
preponderance of the evidence is against the appellant's 
secondary service connection claim.

III.  Increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings, which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999), that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In that regard, the Board notes that the 10 percent right 
knee strain and 10 percent right knee laxity ratings at issue 
in this case have been in effect since the day service 
connection was first in effect.  Therefore, the Board 
concludes that, for the entire time period in question, the 
RO has considered the 10 percent ratings for the right knee 
disabilities in issue to be proper.  The issue before the 
Board then is taken to include whether there is any basis for 
staged ratings at any pertinent time, to include whether a 
current increase is in order.

The Board notes that potentially applicable regulations 
contain a number of provisions relating to the knee joint.  
Diagnostic Code 5256 provides that favorable ankylosis of 
either knee warrants a 30 percent evaluation.  Ankylosis is 
considered to be favorable when the knee is fixed in full 
extension, or in slight flexion at an angle between 0 degrees 
and 10 degrees.  A 40 percent evaluation requires that the 
knee be fixed in flexion at an angle between 10 degrees and 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
rated as 10 percent disabling.  A 20 percent evaluation for 
limitation of motion of the knee is assigned where extension 
is limited to 15 degrees or flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. § 
4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has normal 
extension (zero degrees) in the right knee, but his flexion 
is, as noted by examination following his post-surgical 
recovery, limited to 60 degrees.  There is pain on motion and 
pain on use, however, the motion is not so limited as to 
warrant a compensable rating without consideration of other 
factors, such as pain.  

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is moderate 
loss of flexion, and which is expected during flare-ups or 
with increased use, and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, chronic pain was reported; however, no muscle 
atrophy or weakness has been demonstrated and there is no 
clinical evidence of any muscle spasm.  Recent objective 
medical evidence did show findings of limitation of motion, 
crepitus and joint line tenderness such that a higher rating 
may be assigned.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, and allowing the appellant the benefit of the 
doubt, the degenerative changes, the tenderness, the 
limitation of motion and the diagnosis of patellar mal-
tracking are findings that could limit the appellant's 
functional ability; they are findings that more nearly 
approximate a finding of limitation of flexion in the knee to 
a compensable level.  Hence, the evidence supports the 
currently assigned disability evaluation of 10 percent for 
the right knee strain with degenerative joint disease.  The 
evidence of record does not support a rating in excess of 10 
percent for that right knee pathology.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).

The appellant has been granted a separate 10 percent 
evaluation under Diagnostic Code 5257 by the RO.  However, 
while the appellant has stated that his right knee locks and 
gives way, there is no medical evidence of such 
symptomatology in the right knee.  There was no objective 
clinical evidence of recurrent subluxation or lateral 
instability of the right knee in either the VA medical 
records or in the reports of the VA medical examinations, 
except on one occasion, in a May 2002 clinic note, prior to 
the appellant's right knee surgery.  Thus, a moderate 
condition has not been clinically demonstrated by the 
evidence of record and a 20 percent evaluation is not 
warranted at any time for the right knee laxity disability.

It is again noted that the right knee strain with 
degenerative joint disease rating has been assigned based on 
the limitation of functional ability due to pain during 
flare-ups and increased use and the limitation of motion, and 
the joint line tenderness that have been clinically 
documented.  No subluxation or instability has been recently 
demonstrated, although the appellant has been assigned a 
separate 10 percent evaluation for right knee laxity.  X-rays 
have confirmed the presence of arthritic changes, and, as 
noted, a separate rating under those provisions has been 
assigned.  

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the right knee 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected right knee disability has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for knee disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
any right knee problem, and he has not demonstrated marked 
interference with employment caused by the right knee alone.  
The appellant has not offered any objective evidence of any 
symptoms due to the right knee disability that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

Because this is an appeal from the initial ratings for the 
two right disabilities, the Board has considered whether 
"staged" ratings are appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability to a degree that would 
support the assignment of a staged rating for either right 
knee disability.  The 10 percent ratings are warranted from 
the date service connection was warranted, but an initial 
rating in excess of 10 percent is not warranted for either 
right knee disability at any time.  (As already noted, a 
temporary total rating has been assigned for a period of 
convalescence following his surgery in August 2002.)

The findings needed for the next higher evaluations in excess 
of 10 percent for each right knee disability are not 
demonstrated in the evidence of record.  Because the 
preponderance of the evidence is against each of the two 
claims for a higher initial rating, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

IV.  Extension of temporary total evaluation

The appellant underwent right knee arthroscopic surgery in 
August 2002.  The evidence of record documents that the 
appellant was continuing to recover from his right knee 
surgery in early September.  Thereafter, the veteran 
continued to experience frequent pain in his right knee, as 
well as swelling.  He was administered a steroid injection, 
as well as Synvisc injections.  On November 25, 2002, it was 
noted that the appellant had been attending school, albeit 
while wearing a knee brace.

Under 38 C.F.R. § 4.30, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that surgery was performed that 
necessitated at least one month of convalescence.  The total 
rating will be made effective from the date of hospital 
admission or outpatient treatment and continued for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
38 C.F.R. § 3.105(e).  Such total ratings will be followed by 
appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.

The Board finds that, resolving doubt in the veteran's favor, 
an extension of temporary total disability benefits is 
warranted.  The original award of temporary total disability 
benefits was based on the August 9, 2002 arthroscopic 
surgery.  After the surgery, the appellant continued to 
experience problems with his right knee and he continued to 
seek treatment, including injections.  However, by November 
2002, the appellant was back attending school, as he had been 
before the surgery.  The Board is satisfied that the medical 
evidence demonstrates a continued need for convalescence 
after September 30, 2002.  Therefore, the Board finds that 
the evidence supports extension of temporary total disability 
benefits through October 2002.  38 C.F.R. § 4.30(b)(1).  
Additional convalescence time is not warranted as the 
clinical evidence of records does not document that the 
appellant suffered from incompletely healed surgical wounds, 
an amputation, therapeutic immobilization of the right knee, 
application of a body cast, house confinement or prohibition 
of regular weightbearing.

V.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate his claims by means of 
letters sent to the appellant by the RO in August 2001 (prior 
to the October 2001 rating decision) and November 2002, as 
well as the discussion in the Statements of the Case (SOC) 
and the Supplemental Statements of the Case (SSOCs).  These 
documents informed the appellant of what the evidence had to 
show to establish entitlement, what evidence was still needed 
from him and what VA's duty to assist was in obtaining 
evidence for his claims.  The appellant was notified of the 
information necessary to substantiate his claims.  He was 
also told that he needed to ensure that all pertinent 
evidence was submitted.  The RO also sent the appellant 
Supplemental Statements of the Case (SSOC) in May 2003, and 
February 2004, in which he was provided with the text of 
38 C.F.R. § 3.159.  Therefore, VA has no outstanding duty to 
inform.  (Although all the notifications required by the VCAA 
were not provided until after the RO adjudicated some of the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
records were obtained and associated with the claims file.  
The appellant was afforded VA medical examinations, as well 
as a Board hearing.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  The 
appellant has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Therefore, the Board finds that VA has completed its 
duties under the VCAA and all applicable law, regulations and 
VA procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107 (West 2002).


ORDER

Secondary service connection for left knee disability is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected right knee strain with degenerative 
joint disease is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected right knee laxity is denied.

Subject to the law and regulations governing payment of 
monetary benefits, extension of temporary total disability 
benefits under the provisions of 38 C.F.R. § 4.30 until 
November 1, 2002, is granted.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Review of the medical evidence of record reveals that the 
appellant is currently receiving treatment for hypertension.  
He has also been found to have signs and symptoms of 
exertional chest pain/angina and hypertensive cardiomyopathy.

Review of the appellant's service medical records reveals 
what appear to be elevated or borderline elevated blood 
pressure readings on several occasions.  Specifically, on 
June 29, 1984, the appellant's blood pressure reading was 
140/90; an EKG revealed sinus bradycardia.  On January 16, 
1985, the appellant's blood pressure was 132/90.

The Board notes that the RO, in its October 2001 rating 
decision, found that the appellant did not have hypertension 
in service; however, there is no competent medical evidence 
of record as to the issue of direct service connection for 
hypertension or heart disease.  The physician who conducted 
the June 2002 VA hypertension examination failed to make any 
mention of the blood pressure readings from the appellant's 
service medical records and did not render an opinion 
concerning the medical probability that any documented post-
service hypertension or heart disease was related to symptoms 
or signs the appellant may have had in service.  Such an 
opinion must be obtained since the duty to assist requires 
the obtaining of an examination report which includes a 
medical opinion as to whether a veteran's current 
disabilities are related to any event coincident with 
service.  Witherspoon v. Derwinski, 2 Vet. App. 4, (1991).  
The RO should have the claims file reviewed and a medical 
opinion rendered that expressly considers whether the blood 
pressure readings during the appellant's service represent 
the prodromal signs of any later diagnosed hypertension or 
heart disease.

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for a review of 
the claims file by a cardiovascular 
specialist in order to evaluate the 
etiology of any hypertension and heart 
disease present.  The reviewer is 
requested to review the pertinent medical 
records and provide a written opinion as 
to the presence, etiology and onset of 
any cardiac disorder or hypertension 
found.  Specifically, the reviewer is 
requested to provide an opinion as to the 
medical probability that any documented 
hypertension or cardiac disease is 
related to symptoms or signs the 
appellant may have had in service or 
within one year of service separation. 

The reviewer should consider all in-
service blood pressure readings, with 
comment on the clinical significance of, 
and treatment for, any atypical findings 
to include whether they represented a 
normal variant.  The reviewer should also 
discuss, with degree of medical 
probability expressed, whether any signs 
or symptoms noted in service or within 
one year of service separation are the 
first manifestations of hypertension, or 
other cardiac disease, as well as the 
approximate date of onset thereof.  If it 
is determined that examination(s) are 
needed for making the aforementioned 
opinion, such examination(s) should be 
scheduled.

2.  Upon receipt of the VA reviewer 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.

3.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issues remaining on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  (If any additional 
development, such as the scheduling of 
any kind of medical examination, or the 
obtaining of a medical opinion, is 
necessary to adjudicate any issue, 
especially in light of any newly received 
medical evidence, that development should 
be accomplished.)

4.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the denied 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues still on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


